Case 1:19-cv-04896-LDH-ST Document 33 Filed 06/05/20 Page 1 of 1 PageID #: 57

                 Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

60 East 42nd Street, 4510                                                    Telephone: (212) 317-1200
New York, New York 10165                                                      Facsimile: (212) 317-1620
_________

cerrington@failacelaw.com

                                                             June 5, 2020


Via ECF
Hon. Steven Tiscione, USMJ
United States District Court
United States Courthouse
225 Cadman Plaza
Brooklyn, New York 11201

                Re:     Osorio, et al. v. Vector Structural Preservation Corp., et al.
                        19-cv-4896 (LDH)(ST)

Dear Judge Tiscione:

         We represent the Plaintiffs in this action. We submit this letter to the Court jointly with
Defendants’ Counsel pursuant to the Court’s order of May 26, 2020. The mediation in this case
is set to go forward remotely and has been scheduled for June 24, 2020.


                                                   Respectfully Submitted,

                                                   /s Clela Errington
                                                   Clela A. Errington, Esq.

cc: Michael M. Rabinowitz, Esq. via ECF




                        Certified as a minority-owned business in the State of New York
